          Case 3:17-cv-05769-RJB Document 210 Filed 12/12/19 Page 1 of 4




 1                                                                         The Honorable Robert J. Bryan

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT TACOMA

 8   UGOCHUKWU GOODLUCK
     NWAUZOR, FERNANDO AGUIRRE-                          No. 3:17-cv-05769-RJB
 9   URBINA, individually and on behalf of all
     those similarly situated,                           DECLARATION OF JAMAL N.
10                                                       WHITEHEAD IN SUPPORT OF
                                     Plaintiffs,         PLAINTIFFS’ MOTION TO
11                                                       AMEND NOTICE PLAN
            v.
12
     THE GEO GROUP, INC., a Florida
13   corporation,

14                                  Defendant.

15
            I, JAMAL N. WHITEHEAD, declare as follows:
16
            1.      I am over the age of eighteen, competent to testify in this matter, and do so
17
     based on personal knowledge.
18
            2.      I am an attorney with Schroeter Goldmark & Bender, which, together with the
19
     Law Office of R. Andrew Free, Open Sky Law, PLLC, and Menter Immigration Law, PLLC,
20
     are Plaintiffs’ counsel and Class Counsel in this action. I have been one of the lawyers
21
     primarily responsible for the prosecution of Plaintiffs’ case.
22

23

24
      W HITEH EAD D E CL. IN SUPPO RT OF                    SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      PLAIN TIFFS’ MOTION TO A ME ND                                 Phone (206) 622-8000 ● Fax (206) 682-2305
      NO TI CE PLAN (3 :17-cv-05769- RJB)  1
          Case 3:17-cv-05769-RJB Document 210 Filed 12/12/19 Page 2 of 4




 1          3.      The parties have conferred several times over the past several months in an

 2   effort to obtain more complete class member data. The parties also conferred by email and

 3   phone about the relief sought by this motion. GEO has informed me that it does not oppose the

 4   motion.

 5          4.      GEO produced class list information on April 12 and April 29, 2019. GEO’s

 6   second production came in the form of confidential Excel spreadsheet featuring the name,

 7   “Inmate Id,” Alien Number, and address information for each class member. The spreadsheet

 8   identified approximately 9,131 class members, but over 46,000 rows of address information.

 9   This meant that virtually all class members had multiple addresses, and in fact, hundreds of

10   class members carried more than five addresses while some had as many as 20 addresses listed.

11   Others still had no address information at all. For the majority of the class with multiple

12   addresses, there was no indication which address was the most recent or correct forwarding

13   address.

14          5.      Unlike in many class actions, the class list produced by GEO lacks Social

15   Security numbers or other unique identifiers that could assist in tracing a change of address. In

16   addition, many class members have common surnames, further complicating the task of sorting

17   through the data. It would take considerable effort to ascertain which of those addresses are

18   viable, making mailed notice within the U.S. impractical.

19          6.      The parties have met and conferred several times in an effort to supplement or

20   “de-duplicate” the class list. GEO initially instructed class counsel to contact ICE directly, but

21   ICE could provide no definitive answers regarding the last, best address for each class member.

22   Plaintiff emailed GEO’s prior counsel on July 16, 2019, notifying them of the problem. The

23   parties, including GEO’s current attorneys, met and conferred by phone on August 7, 2019.

24
      W HITEH EAD D E CL. IN SUPPO RT OF                    SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      PLAIN TIFFS’ MOTION TO A ME ND                                 Phone (206) 622-8000 ● Fax (206) 682-2305
      NO TI CE PLAN (3 :17-cv-05769- RJB)  2
          Case 3:17-cv-05769-RJB Document 210 Filed 12/12/19 Page 3 of 4




 1   GEO’s new attorneys were still coming up to speed on the case and had no new information to

 2   provide as of the call. The parties met and conferred by phone again on August 23, and as of

 3   September 13, and GEO reported working with ICE to determine whether ICE was authorized

 4   to provide the current or last know address for each class member. The parties met and

 5   conferred again on October 10, 2019, about the class list data and other scheduling issues. The

 6   parties met and conferred again on this subject on November 19, 2019, GEO confirmed during

 7   the call that it was unable to produce more or better address data. The parties continued to

 8   discuss this subject, but no resolution could be reached. In an email dated December 2, 2019,

 9   GEO confirmed that “some of the addresses are now outdated or unreliable.”

10          7.      Plaintiffs also retained a data scientist as a consulting expert to analyze and cull

11   the list, but his efforts have been limited by the quality of the data available.

12          8.      Based on the work of our data scientist, we believe that a substantial number of

13   class members are believed to be in ICE and/or GEO custody. On August 7 and 23, I sent GEO

14   a list of class members believed to still be in custody. On December 2, 2019, GEO confirmed

15   that approximately 130 class members are still in its custody.

16          9.      I have contacted three third-party administrators about executing the notice

17   plan, and received estimates ranging from about $20,000 to nearly $900,000. The quotes for

18   conducting a domestic direct mail campaign, as contemplated by the original notice plan, have

19   ranged from approximately $8,000 to $15,000. But these figures contemplate service on a

20   single address, and because the class list contains an average of about 5.1 addresses for each

21   class member, these estimates are likely to double or triple or more if Plaintiffs attempt to serve

22   notice on all of the domestic addresses listed for each class member.

23

24
      W HITEH EAD D E CL. IN SUPPO RT OF                     SCHROETER GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      PLAIN TIFFS’ MOTION TO A ME ND                                  Phone (206) 622-8000 ● Fax (206) 682-2305
      NO TI CE PLAN (3 :17-cv-05769- RJB)  3
          Case 3:17-cv-05769-RJB Document 210 Filed 12/12/19 Page 4 of 4




 1            10.    Attached to my declaration as Exhibit 1 is a true and correct copy of the short

 2   form notice to disseminated by the third-party administrator. As part of the publication process,

 3   Plaintiffs propose posting this form in areas of the Northwest Detention Center and other GEO

 4   facilities where class members are known to congregate. On November 18, 2019, I provided

 5   GEO’s counsel with a copy of Exhibit 1, but to date, GEO has not informed me whether it

 6   objects to its issuance.

 7            11.    The planned digital campaign is expected to reach 15 million impressions over

 8   a four-week period through targeted banner ads on Facebook.com and Google Display

 9   Networks in the United States, Mexico, El Salvador, Guatemala, and Honduras; and twice

10   daily radio ads in Mexico City, Guadalajara, El Salvador, Guatemala, and Honduras over the

11   course of two weeks. Plaintiffs will also disseminate notice through earned media channels

12   such as press releases in the United States, Mexico, El Salvador, Guatemala, Honduras, and

13   India.

14            I declare under penalty of perjury under the laws of the United States that the foregoing

15   is true and correct and based on my personal knowledge.

16            Executed in Seattle, Washington, on December 12th, 2019.

17
                                                         s/ Jamal N. Whitehead
18                                                      JAMAL N WHITEHEAD

19

20

21

22

23

24
      W HITEH EAD D E CL. IN SUPPO RT OF                     SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      PLAIN TIFFS’ MOTION TO A ME ND                                 Phone (206) 622-8000 ● Fax (206) 682-2305
      NO TI CE PLAN (3 :17-cv-05769- RJB)  4
